362 S.W.3d 482 (2012)
STATE of Missouri, Respondent,
v.
Blake SHELTON, Appellant.
No. ED 96140.
Missouri Court of Appeals, Eastern District, Division Four.
March 20, 2012.
Kent Denzel, Asst. Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Daniel N. McPherson, Asst. Atty. Gen., Jefferson City, MO, for Respondent.
Before PATRICIA COHEN, P.J., GLENN A. NORTON, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Blake Shelton appeals the judgment entered upon a jury's verdict convicting him of one count of first-degree robbery. We find that the trial court did not abuse its discretion in its decisions to admit and exclude certain evidence at trial, and the trial court did not plainly err in allowing certain closing argument by the prosecutor.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).